By JUDGE CHARLES H. DUFF
The Petitioner’s "Petition for Writ of Error Coram Nobis" was filed June 22, 1983, and amended July 13, 1983, to include a "Petition for Writ of Habeas Corpus."
The office of a Writ of Coram Nobis is to bring to the attention of the Court errors of fact, such as a valid defense existing in the facts of the case, but which, without negligence on the Petitioner’s part, also was not made, either through duress or fraud or excusable mistake. (See Black’s Law Dictionary, page 304). Its purpose is to provide the trial court with ground for reviewing, modifying or vacating a judgment previously rendered by that Court.
The Petitioner’s allegations demonstrate as a matter of law that there exists no judgment of this Court which could be modified or vacated by issuance of a Writ of Error Coram Nobis. Furthermore, a careful review of the allegations fails to show any error of fact which could form a basis of the Writ.
As to the Petition for Writ of Habeas Corpus, the allegations do not comply, in form or content, with the statutory requirements mandated by section 8.01-655, Code of Virginia, 1950.
Accordingly, the Petition is denied with exceptions duly noted.